DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-19 are pending upon entry of amendment filed on 12/28/20.

Applicant’s election of group I, claims 1-10, 16 and 17 without traverse in the reply filed on 12/28/20 has been acknowledged.   

Accordingly, claims 11-15 and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-10, 16 and 17 readable CpG as an adjuvant are under consideration in the instant application.

3.	Applicant’s request to participate in the Patent Prosecution Highway (PPH) program filed on 6/23/20 has been granted.

4.	      Applicant’s IDS filed on 10/21/19 and 12/2/19 have been acknowledged.

5.	The oath filed on 10/21/19 has been entered.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 1-10 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of compositions comprising catalase, a soluble alginate and a radionuclide labeled on a biomacromolecule.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

Note that the catalase is a common enzyme found in all living organisms exposed to oxygen which catalyzes decomposition of hydrogen peroxide to H2O and O2 (tetramer of >500 amino acids each) and alginate varies in sizes 10,000-600,000Da (U.S. Pub. 2005/0026905, p. 2-3)

The instant claims are drawn to compositions comprising a huge genus of structurally distinct catalase, a soluble alginate and a radionuclide labeled on a biomacromolecule that function to exhibit anti-tumor activity.  The specification fails to show what is the source of catalase (bacterial, mouse or human), where the radio-labelled is located and/or soluble alginate of 

Further, the disclosed species are not sufficiently representative of the huge genus encompassed by the present claims.  Thus, one of skilled in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of the claimed pharmaceutical compositions.  See Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-7, 9 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/00226905 in view of U.S.Pub 2004/0057950 and U.S. Pat 8,313,896.



The disclosure of the ‘905 publication differs from the instant claimed invention in that it does not teach the use of radionuclide labeled biomolecule as in claims 1 and iodine 125 as in claim 6 of the instant application. 

The ‘950 publication teaches use of iodine 125 in antibody to enhance sensitivity of cancer calls to radiation combine with adjuvants treatment of cancer ([0018, 0078]). Claim 7 is included in this rejection as the iodination of is also applicable to any protein of interest.

Further, 896 patent teaches use of radiation therapy of PD-1, PDL1 and CTL4 antibody in cancer treatment (col. 12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known therapeutic regimen to known delivery method. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of alginate/catalase provides controlled hydration and prevents proteolytic degradation ([0045-0046]) and the known regimens improve therapeutic applicability. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

s 1 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/00226905 in view of U.S.Pub 2004/0057950 and U.S. Pat 8,313,896 as applied to claim 1 above, and further in view of U.S. Pub. 2002/0156033.

The teachings of the ‘905, 950 and 896 publications and patent, respectively, have been discussed, supra.

The disclosure of the references differs from the instant claimed invention in that it does not teach the use of CpG as in claim 10 of the instant application. 

The ‘033 publication teaches the use of CpG in cancer vaccines to improve immune response ([0045-0055]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add immustimulatory CpG into the compositions taught by 905, 950 and 896 publications and patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of CpG improve cancer vaccine efficiency by improving immune response.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 13, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644